Citation Nr: 1603975	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  06-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to an initial rating in excess of 70 percent for Posttraumatic Stress Disorder (PTSD).  

3.  Entitlement to an effective date prior to March 27, 2006 for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971 and November 1990 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.  

The issue of entitlement to an increased rating for a back disability has been raised by the record in a October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the entire appeal period, the PTSD was not productive of total occupational and social impairment.  

2.  A February 2000 rating decision which denied service connection for PTSD is final.

3.  The Veteran submitted an informal claim of entitlement to service connection for PTSD on February 13, 2001.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to an effective date of February 13, 2001, but no earlier for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice for the hearing loss claim in March 2004 and for the PTSD and earlier effective date claims in June 2012.  Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The originating agency has obtained the service treatment records and identified post-service treatment records to the extent possible.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  

The record also reflects that the Veteran has been afforded appropriate VA examinations for the PTSD claim.  In addition to examining the Veteran the examiners viewed his pertinent history and descriptive evidence was provided sufficient to accurately rate the PTSD under the pertinent Diagnostic Code.  

Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 



Entitlement to an initial rating in excess of 70 percent for PTSD.

In June 2014, the RO granted service connection for PTSD and assigned a 30 percent rating, effective from March 27, 2006.  The Veteran has perfected an appeal with the initial disability evaluation assigned.  In June 2012, the RO granted an increased rating to 70 percent, effective from March 27, 2006.  The Veteran has not expressed satisfaction with the 70 percent rating currently assigned and the issue remains on appeal.  

The PTSD is rated under Diagnostic Code 9411 which applies the General Rating Formula for Mental Disorders.  

Under these criteria, a 70 percent rating is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The Board finds that a rating in excess of 70 percent is not warranted at any time during the appeal period.  The medical records dated during the pertinent time period reveal the Veteran reported poor sleep, poor energy and poor concentration.  He also had difficulty with flashbacks of an attack at work and also his Vietnam experiences.  He had intrusive thoughts.  He isolated himself, avoiding  public places and crowds.  He experienced periods of depression.  He felt irritable and angry.  He endorsed hypervigilance.  He had difficulty making close friends.  

Significantly, there is minimal evidence of record of any of the enumerated symptomology required for a 100 percent disability evaluation and the probative value of this minimal evidence is outweighed by other evidence of record.  There is no evidence of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of the Veteran hurting himself or others; or any evidence of disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  The Veteran does not allege the presence of any of the above symptomology nor do the medical records document any of this symptomology which evidence includes professional observation and clinical evaluation by psychologists and psychiatrists.  

There was a single reference in an April 2010 clinical record by a private psychologist indicating that the Veteran had difficulties with personal hygiene at times.  Significantly, this is the only reference to this symptomology in the claims file.  The Board finds the probative value of this single reference in April 2010 is outweighed by all the other clinical observations conducted prior to and subsequent to this time which are either silent as to the presence of problems with hygiene or affirmatively indicate that the Veteran's hygiene was good.  Based on this, the Board finds that the service connection PTSD is not productive of problems with activities of daily living including maintaining minimum personal hygiene.  

Similarly, there was a single reference in an October 2014 clinical record that the Veteran had endorsed a visual hallucination of something flashing/passing by.  This is the only reference to the presence of this symptomology in the evidence.  The Board finds the single reference in October 2014 is outweighed by all the other medical records produced prior to and subsequent to this time which are either silent as to the presence of problems with hallucinations or which document that the Veteran affirmatively denied this symptomology.  To the extent that this was a documented case of experiencing hallucinations, this single instance of the occurrence of a hallucination does not qualify as being a "persistent" hallucination.  There was only a single occurrence, if any.  Furthermore, in the same record, the clinician wrote that the Veteran was stable with mild residual PTSD symptoms and that he was much improved from before.  This quantification of the Veteran's symptomology as being mild completely cuts against any probative value this statement has with regard to whether the PTSD warrants a 100 percent rating.  

The Board finds that the evidence of record weighs against a finding that the PTSD is productive of total social impairment.  The evidence of record demonstrates that, during the entire appeal period, the Veteran was able to maintain relationships with his wife, sons and grandson.  While at times he reported conflicts with relatives, he was apparently able to work through these conflicts.  A January 2009 clinical record reveals the Veteran resided with his wife and described the relationship as good.  They have two children and he reported his relationship with them was wonderful.  The Veteran had several friends by rarely socialized.  He enjoyed watching sports and occasionally attended college football games.  As recent as July 2014, the Veteran reported that a sister had died whom he was close to and other friends recently died also.  He reported he had trouble getting out and difficulty making close friends.  He spent time with his son on shopping errands but avoided going alone.  He went during off peak hours.  He participated in choir.  

The Board finds the evidence of record weighs against a finding that the PTSD is productive of total occupational impairment.  Initially, the Board notes the Veteran has advanced several reasons for why he stopped working.  In January 2008, the Veteran informed a clinician that he was retiring due to neck and back problems.  The clinician agreed with the Veteran and found that it would probably be appropriate to do.  In February 2008, he informed a clinician that he submitted a claim for unemployability due to work related stress and frequent absenteeism due to anxiety and headaches.  In March 2008, the Veteran reported that he had decided to retire due to stress on the job following a physical assault the preceding fall.  In September 2008, a private physician wrote that the Veteran was primarily off work due to migraines.  In December 2008, the Veteran informed a clinician that he retired because he got dizzy turning suddenly on the job, took sick leave and then retired.  He developed disabling migraines and filed for disability.  It is not apparent to the Board why the Veteran advanced different causes for his retirement to different people.  It is also not apparent to the Board which of the several reasons advanced by the Veteran is the real cause.  As a result of these discrepancies, the Board places no probative value on the Veteran's self-reported reasons for why he retired from his employment.  

There are several medical records which reference problems with employability with regard to the PTSD but these records do not document that the PTSD is productive of total occupational impairment.  

In March 2008, it was written that the Veteran had PTSD which had significant effects on the Veteran's occupation in the form of decreased concentration and poor social interactions.  It was also noted, however, that most recent psychiatry notes indicated the presence of mild PTSD symptomology.  The Board finds that this evidence shows industrial impairment but not total industrial impairment, particularly when the clinician summarized recent clinical records as showing the Veteran had only mild PTSD symptomology.  

A psychological evaluation was conducted in March 2009 in connection with the Veteran's claim for Social Security benefits.  The Veteran lived with his wife and son.  Another son was in college.  He believed that he got along with his family fairly well.  He last worked in February 2008.  The Veteran was grossly alert and oriented to person, place, time and circumstance.  Concentration and attention were fair as he was somewhat distractible.  Recent and remote memory were within normal limits.  Thought processes and content were negative for hallucinations, delusions, perceptual disturbance, or gross cognitive confusion.  Judgment and insight were adequate.  The Veteran's daily activities were to watch T.V., see family members, watch the stock market, visit his sister or friends and go to church.  He was in two church choirs.  The Veteran emphasized that physical problems were his primary work impediment but he also noted some social withdrawal and vigilance due to the history of PTSD.  The diagnostic impression was PTSD.  The examiner assigned a GAF of 52.  The examiner found that it was clear the Veteran was traumatized and likely to have difficulty coping with ordinary work pressures.  This evidence shows the Veteran's employability was impaired as a result of the PTSD but this does not suggest he is unemployable due to the PTSD.  Difficulty coping with ordinary work pressures is different than an inability to cope with work pressures.  

in August 2009, a private physician found the Veteran to be unemployable due to medical illnesses and disabilities and the medications he took.  A mental disorder was not included in the list of ten disabilities cited.  The fact that the Veteran was found to be unemployable without reference to PTSD symptomology cuts against the Veteran's allegation that he was unable to work as a result of PTSD.  This evidence does not support a determination that a mental disorder was productive of any industrial impairment.  

In April 2010, a private psychologist wrote that the Veteran was diagnosed with PTSD and this was disabling.  Cited symptomology included suicidal ideation without a plan, fixation rituals which tend to interfere with daily routines and survivor guilt which created major interpersonal conflict.  The clinician wrote that, since the Veteran's return from Vietnam, he experienced a collection of mental health related issues with the majority directly related to PTSD.  According to the VA criteria and DSM-IV, this would place the Veteran as disabled.  He had major problems interacting family members and significant others.  He tended to isolate himself and had little contact with others on a weekly basis.  He had difficulties initiating and maintaining effective relationships which further created major interpersonal issues.  There were times when the Veteran neglected his personal hygiene and health due to an assortment of PTSD fixations.  The examiner quoted, verbatim, the criteria included under the General Rating Formula for Mental Disorders, for a 50 percent evaluation.  He had major difficulties sleeping.  He would sleep for two to three hours and then wake up and perform rituals which included checking locks on doors and windows as well as other security measures.  His current GAF was between 45 and 50 and, within the last few months, had fallen between 35 and 40.  Anger, withdrawal and difficulty concentrating would affect the Veteran when functioning in a social or work environment.  

The Board finds this evidence does not support a determination that the PTSD is productive of total occupational impairment.  Initially, the Board notes that this statement references symptomology which is not referenced anywhere else during the pertinent time period.  The examiner references suicidal ideation but the vast majority, if not all the other pertinent medical evidence, indicates that the Veteran denied having suicidal ideation.  There is one other reference in the records to the Veteran being hypervigilant with regard to checking locks.  However, there is no other reference to the Veteran having fixation rituals with interfered with daily routines.  As discussed elsewhere, this opinion references problems with the Veteran's hygiene when this is not documented anywhere else.  This opinion appears to be based on symptomology not reported elsewhere.  

The psychologist who promulgated the April 2010 opinion found that the Veteran was disabled but does not actually say that the Veteran was unable to work in any productive capacity.  The clinician wrote that anger, withdrawal and difficulty concentrating would affect the Veteran in a work or social environment.  He did not write that the Veteran was unemployable due to PTSD.  The clinician specifically referenced the rating criteria for a 50 percent evaluation in this opinion which references social and occupational impairment with reduced reliability and productivity but not total social and occupational impairment.  The Board assumes that, if the clinician had access to the wording for a 50 percent evaluation under Diagnostic Code 9411, he would also have had access to the wording for higher evaluations but choose not to use this.  Furthermore, while the clinician found the Veteran "disabled" this was apparently based on the VA criteria and DSM-IV.  However, disabled, in the context of this opinion, does not equate to total industrial incapacity.  

There is competent probative evidence demonstrating that the PTSD is not productive of total occupational impairment.  On VA examination in March 2011, the Veteran reported he was married with two children and the family relationship was good.  He denied social relationships other than his family.  His psychosocial functional status was considered to be moderately impaired.  No ritualistic behavior was present nor was any of the enumerated symptomology for a 100 percent rating under the General Rating Formula for Mental Disorders.  A diagnosis of PTSD was made and a GAF of 50 was assigned.  Significantly, with regard to employability, the examiner specifically opined that there was not total social and occupational impairment but there were deficiencies in most areas.  This opinion was obtained specifically to determine the extent of impact of the PTSD on the Veteran's employability and was based on a review of all the evidence of record and a mental status examination of the Veteran.  The Board places great probative weight on this determination.  

The Board notes that the Veteran has been assigned Global Assessment of Functioning (GAF) scores during the appeal period.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).  The Board notes that GAF scores are not included in the most recent American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g.  speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

GAF scores of 50 or below contemplate an inability to work.  American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2002).

While the Veteran has been assigned some low GAF scores of 50 or below, which contemplate an inability to work, the Board finds the rest of the evidence of record, as discussed above, does not support a finding that the Veteran is unable to work due to the PTSD.  The Board finds the other evidence of record to warrant greater probative weight with regard to whether the PTSD is productive of total occupational impairment, particularly the report of the March 2011 VA examination.  A GAF of 50 was assigned at that time but the examiner specifically opined that there was not total and occupational impairment due to the PTSD.  The April 2010 private psychological record indicates the presence of GAF scores ranging from 35 to 50.  Significantly, as discussed above, this record also references the presence of mental health symptomology which is not documented anywhere else.  The opinion is based on evidence which is not supported by the rest of the claims file and is cumulatively outweighed on a probative basis.  

The Board notes the Veteran was granted benefits from the Social Security Administration based on a diagnosis of PTSD.  In May 2009, Social Security determined that the Veteran was disabled as of February 2008 due to a primary diagnosis of PTSD and a secondary diagnosis of disorders of the back.   The Board notes that a decision from Social Security is not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For reasons discussed above, the Board finds that the Veteran's PTSD does not warrant a 100 percent schedular rating based on the presence of total industrial incapacity.  The determination by Social Security does not change the outcome of the above analysis.  

The Board also has considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the demonstrated manifestations of the service-connected PTSD are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.  


Entitlement to an effective date prior to March 27, 2006 for the grant of service connection for PTSD.

In June 2014, the RO granted service connection for PTSD and assigned a 30 percent rating, effective from March 27, 2006.  The disability evaluation was subsequently raised to 70 percent in a June 2012 rating decision with an effective assigned of March 27, 2006.  The Veteran has perfected an appeal with the effective date assigned for the grant of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

One exception is that if a claim for disability compensation was received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  This is not applicable with regard to the current claim. 

Another exception is that where compensation is awarded pursuant to a liberalizing law or VA regulation, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order to be entitled to a retroactive payment under this provision, the Veteran must have continuously been eligible for and met all criteria for the benefit awarded from the date of the liberalizing VA law or issue.  See 38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of such request.  See 38 C.F.R. § 3.114(a)(3).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.400(p).  This is not applicable with regard to the current claim.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. At 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

38 C.F.R. § 3.155I provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  This is not applicable with regard to the current claim.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a Substantive Appeal (VA Form 9 or equivalent) after a statement of the case is furnished to the claimant. There must be a decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, 20.302. Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. 

Prior to March 24, 2015, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD. 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

 "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  All communications should be liberally construed.  See id. at 561-62.   

A claimant or his or her representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.  If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

A VA examination was conducted in May 1998.  The Veteran informed the examiner of in-service stressors he was exposed to.  Mental status examination was conducted.  The examiner diagnosed chronic PTSD.  The examiner opined that the PTSD was directly related to the Veteran's military experiences in Vietnam.  

In February 2000, the RO denied service connection, in pertinent part, for PTSD.  The Veteran was informed of this decision the same month.  Again in the same month, the Veteran submitted a statement requesting reconsideration of the February 2000 denial of service connection for PTSD and also wrote that, if reconsideration was not favorable, then he wanted to appeal the denial of service connection.  In March 2000, the RO again denied service connection for PTSD.  The Veteran was informed of the denial the same month, March 2000.  

The Veteran submitted a letter dated April 14, 2000, wherein his representative wrote to him that the person from VA who was in charge of his claims strongly suggested that the issues on remand to be handled first and then appeal the PTSD issue later.  In a Memorandum dated April 17, 2000, the Veteran's representative wrote that the Veteran had called him over the weekend and agreed not to appeal the PTSD claim until a pending remand action was completed.  In January 2001, VA sent a letter to the Veteran which informed him, in part, that they will address the issue of the claim for PTSD.  In February 2001, the Veteran wrote that he had PTSD and that he had been receiving treatment for the disability.  The next time the Veteran communicated with VA was in July 2002.  This did not reference PTSD in any way.  The first communication received subsequent to the February 2001 statement was dated March 27, 2006 where the Veteran claimed entitlement to service connection for PTSD not previously diagnosed.  

The Board finds that the Veteran submitted a valid notice of disagreement with the February 2000 rating action which denied service connection for PTSD.  Significantly, the Board finds that this notice of disagreement was affirmatively withdrawn by the Veteran's representative in the Memorandum dated April 17, 2000.  The February 2001 letter from the Veteran cannot be construed as a notice of disagreement with the March 2000 rating decision as it cannot be reasonably construed as a disagreement with that determination and a desire for appellate review.  In February 2001, the Veteran wrote that he was receiving treatment for PTSD but did not indicate, in any way, that he desired appellate review of the February 2000 rating decision (or any rating action).  Based on the above, the Board finds that the February 2000 rating decision which denied service connection for PTSD was final as the Veteran withdrew his notice of disagreement with the decision and the subsequent document which was received within one year of the decision did not have the requisite information to be construed as another notice of disagreement.  

The Board further finds, that the February 2001 letter from the Veteran constitutes an informal claim of entitlement to service connection for PTSD.  The Veteran should have been provided with a formal application for compensation at that time but this was not done.  The effective date for service connection for the PTSD was based on the date of receipt of the March 2006 claim.  However, as the claim was submitted February 13, 2001 and there was already a diagnosis of PTSD of record at that time which was linked to the Veteran's active duty service, the Board finds that an effective date of February 13, 2001 is warranted for the grant of service connection for PTSD.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is not warranted at any time during the appeal period.  The appeal is denied.

Entitlement to an effective date of February 13, 2001, for the grant of service connection for PTSD is warranted.  The appeal is granted to that extent only.  


REMAND

The last time the Veteran's hearing was evaluated by VA for compensation and pension purposes was in September 2010.  In a July 2015 Appellant's Brief, the Veteran's representative noted that the last VA examination was conducted 58 months prior and that the Veteran asserts that his hearing loss is more severe than the time of the last VA examination.  To ensure that the record reflects the current severity of the Veteran's hearing loss and in light of the contentions of increased symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's hearing loss claim.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All indicated studies including audiometric testing and Maryland CNC testing should be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

3.  The Veteran must be advised of the importance of reporting to scheduled VA examination, as well as of the possible adverse consequences, to include the denial of his claim, of failing, without good, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim for an increased rating for bilateral hearing loss.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


